Dismissed and Memorandum Opinion filed May 24, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00272-CR
NO. 14-11-00273-CR
____________
 
JASON LEE SATTLER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 248th District Court

Harris County, Texas
Trial Court Cause Nos. 1278288 &
1278427
 

 
MEMORANDUM
 OPINION
Appellant entered guilty pleas to possession with intent to
deliver methamphetamine and gamma-hydroxybtyrate.  In accordance with the terms
of a plea bargain agreement with the State, the trial court sentenced appellant
on March 21, 2011, to confinement for five years in the Institutional Division
of the Texas Department of Criminal Justice with the sentences to run
concurrently.  Appellant filed pro se notices of appeal.  We dismiss the appeals.

In each case, the trial court entered a certification of the
defendant’s right to appeal in which the court certified that these are plea
bargain cases, and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court’s certifications are
included in the records on appeal.  See Tex. R. App. P. 25.2(d). 
The records support the trial court’s certifications.  See Dears v. State,
154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Panel consists of Justices
Frost, Jamison, and McCally.
Do Not Publish C Tex. R. App. P.
47.2(b)